Case: 20-60423     Document: 00515860651          Page: 1    Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 13, 2021
                                  No. 20-60423
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Subin Bhandari,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 753 164


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Subin Bhandari, a native and citizen of Nepal, petitions for review of
   a decision by the Board of Immigration Appeals (BIA). He argues that the
   BIA erred in upholding the immigration judge’s (IJ’s) adverse credibility
   finding regarding portions of his testimony and in dismissing his appeal of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60423       Document: 00515860651          Page: 2   Date Filed: 05/13/2021




                                     No. 20-60423


   IJ’s denial of his applications for asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT). Bhandari also
   moves for a stay of removal.
            We generally review only the BIA’s decision; the IJ’s decision is
   reviewed only if, as here, it influenced the BIA. See Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018). Credibility findings, as well as determinations
   that an alien is not eligible for asylum, withholding of removal, or CAT relief,
   are factual findings. Morales v. Sessions, 860 F.3d 812, 817 (5th Cir. 2017);
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). We review such factual
   findings for substantial evidence, requiring the alien to show that “the
   evidence was so compelling that no reasonable factfinder could conclude
   against it.” Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009) (quote at
   537).
            Here, the BIA upheld the IJ’s adverse credibility finding with regard
   to Bhandari’s testimony that the Maoists who had attacked him in December
   2017 repeatedly looked for him at his parents’ home thereafter and advised
   his parents in November 2018 that they were going to kill him. The IJ found
   implausible Bhandari’s assertion that the attackers must have identified his
   parents and their homeplace through a network of spies. The BIA added that
   Bhandari had not identified any evidence of such a Maoist spy network in the
   country conditions documents and that Bhandari’s supporting affidavits
   simply parroted his testimony.
            The IJ and the BIA were entitled to consider the inherent plausibility
   of Bhandari’s and his witnesses’ statements and whether his testimony was
   consistent with other record evidence, such as country conditions
   documentation. See Avelar-Oliva v. Barr, 954 F.3d 757, 763-64 (5th Cir.
   2020).     Given that the IJ’s adverse credibility finding was not clearly
   unreasonable under the totality of the circumstances, the BIA’s decision to




                                          2
Case: 20-60423      Document: 00515860651           Page: 3    Date Filed: 05/13/2021




                                     No. 20-60423


   uphold the finding was supported by substantial evidence. See Morales, 860
   F.3d at 817.
          The BIA acted properly in ruling that Bhandari’s two prior incidents
   of verbal harassment and his single beating, which resulted in bruises and
   swelling that were treated at home, did not constitute past persecution. See
   Gjetani v Barr, 968 F.3d 393, 395-96, 399 (5th Cir. 2020) (indicating that
   three death threats and a single assault with a belt and a sharp metal object,
   resulting in knee and toe injuries requiring stitches, did not rise to the level
   of persecution); Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004)
   (indicating that a verbal taunt and cuts on the head after being struck by a
   rock did not constitute persecution).        The BIA also upheld the IJ’s
   determination that Bhandari was not likely to suffer more extreme harm
   amounting to persecution upon returning to Nepal. As the BIA added,
   Bhandari failed to carry his burden of showing that relocation within Nepal
   was not a reasonable means to avoid future persecution by his attackers, who
   were private actors not sponsored by the government.              See 8 C.F.R.
   § 1208.13(b)(3)(iii)-(iv). Contrary to Bhandari’s contention, the IJ expressly
   considered the necessary regulatory factors by citing country conditions
   evidence in deciding that internal relocation was reasonable.                See
   § 1208.13(b)(3). Thus, a reasonable factfinder would not be compelled to
   conclude that Bhandari demonstrated a well-founded fear of future
   persecution in Nepal. See Wang, 569 F.3d at 536-37.
          An alien seeking withholding of removal must show a clear probability
   of persecution in his native country based on a protected ground. Faddoul v.
   INS, 37 F.3d 185, 188 (5th Cir. 1994).           Since Bhandari has failed to
   demonstrate the well-founded fear of persecution required for asylum, he has
   necessarily also failed to make the higher showing required for withholding
   of removal. See id.; see also Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).




                                           3
Case: 20-60423      Document: 00515860651            Page: 4    Date Filed: 05/13/2021




                                      No. 20-60423


          An applicant for CAT relief must show a likelihood that “he would be
   tortured if returned to his home country.” Zhang, 432 F.3d at 344-45; see also
   8 C.F.R. § 1208.18(a)(1) (defining torture to include the intentional
   infliction, by a person acting in an official capacity, of severe pain or suffering
   for the purposes of punishment, intimidation, or coercion). Here again, since
   Bhandari has failed to show a well-founded fear of future harm rising to the
   level of persecution, he has likewise failed to satisfy “the higher bar” of likely
   torture. See Roy, 389 F.3d at 139-40 (quote at 140) (internal quotation marks
   and citation omitted).
          In light of the foregoing, the BIA’s factual findings that Bhandari was
   not entitled to asylum, withholding of removal, and CAT relief were
   supported by substantial evidence. See Wang, 569 F.3d at 536-37. Bhandari’s
   petition for review is DENIED, and his motion for a stay of removal is
   DENIED as moot.




                                           4